Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.
The amendment of December 17, 2021 filed with the RCE submission has been received and entered.  With the entry of the amendment, claims 1-14 are canceled, and claims 15-34 are pending for examination.
 
Drawings
The replacement drawing filed May 7, 2021 is approved.

The objection to the drawings because Figure 1 as the only figure should simply be labeled “Figure” is withdrawn due to the corrected replacement drawing of May 7, 2021 making this change.

Specification
The disclosure is objected to because of the following informalities: (1) in paragraph [0035], it should be clarified if the phrase is to read “accompanying drawing wherein  the single Figure illustrates” (as in the amendment of July 6, 2021) or “accompanying drawing of which: the single Figure illustrates” (as in the amendment of December 17, 2021, which does not have use of “of which:” provided with markings indicating changes).  (2) In paragraph [0051], in the amendment of December 17, 2021, “Fig. 1” is replaced with “the single”.  This should apparently be “the single Figure” to provide the desired reference to the figure.  If this is not intended, then there would not be a reference to the single Figure in the Detailed Description of the Invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 34 have been amended to provide “a stabilizer agent consisting essentially of a source of ions selected from bismuth ions, tin ions, tellurium ions, selenium ions, indium ions and gallium ions”, however, this is confusing as worded as to 
Claim 29, the features of parts (b), (c), (d), (e) and (h) refer to measurement features that are unclear as they could be provided by different tests that would give different results.  The specification refers to various tests that can be used to measure the referenced features, but it is not clarified in the claims that such measurements are used.  This has not been clarified from the Office Action of December 17, 2021, and therefore the rejection above remains.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 16, 18-20, 25-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 190 208 (hereinafter ‘208).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, as to a stabilizer agent “consisting essentially of” a source of ions selected from tin, bismuth and selenium, for example, (1) since ‘208 teaches that further stabilizer agents can be tin, bismuth or selenium ions (0048, 0051) a source of such ions would have to be provided to give this, and “a stabilizer agent” would therefore be taught as an option that only has to be a source of such an ion, such as a source of tin ions, a source of bismuth ions or a source of selenium ions (so consisting essentially of this material).  ‘208 further teaches the additional use of another stabilizer agent of aminopropanenitrile or aminiopropanenitrile derivatives (0011, 0035), however, as 
“The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988).  For the purposes of searching for and applying prior art under 35 U.S.C 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).” (emphasis added).
Here, applicant’s disclosure indicates heavy metal materials such as thallium or lead are desired to be excluded.  However, there is no indication or discussion that the organic materials of aminopropanenitrile or aminiopropanenitrile derivatives are to be excluded or would affect the basic and novel characteristics of the invention.  Therefore, the phrase “consisting essentially of” would be treated as “comprising” with regard to these materials as discussed in MPEP 2111.03(III) above, and the stabilizer agent with tin/bismuth/selenium ion source and also aminopropanenitrile or aminiopropanenitrile 
Claim 16: As to the substrate comprising steel, ‘208 describes that the substrate can be metallic (0073) and also exemplifies plating a steel plate (0081), and therefore it would be understood by one of ordinary skill in the art before the effective filing date of the claimed invention that steel would be an acceptable metallic substrate to use.
Claim 18: ‘208 indicates that the solution can not contain toxic heavy metals such as lead (0051), and therefore is indicated to be lead free, and also notes thallium as a heavy metal (0048) and it would also be understood to be toxic and therefore would also be a material such that the plating solution would be thallium free, and as well, thallium is taught as optional (0048), and therefore, by optimizing the contents of the coating solution from the materials given, the bath would be suggested to be thallium free.
Claim 19: ‘208 would also provide the option that the plating solution would be phosphorus free as boron reducing agents can be used instead of phosphorus containing (0052-0053), and no phosphorus deposited (since Ni and B) (0053), and therefore the use of a phosphorus free coating solution is suggested.
Claim 20: As to the features of claim 20, ‘208 for example, notes using nickel chloride, etc. as a nickel ion source and 0.1 to 1 mol/l of nickel ion source (0038), and the Examiner takes Official Notice that nickel has a mol. weight of approx. 59 g/mol (as not traversed from the Office Action of Jan. 13, 2021, understood to be agreed to), giving approx. 0.59 to 59  g/l of nickel ions, overlapping the range of part (c).  Furthermore, the concentration of stabilizer metal ions of tin, bismuth or selenium can be 0.1 to 50 mg/l (overlapping the range of part (d)) (0051).  It would have been obvious to optimize from the ranges given, which overlap the claimed ranges, giving values in the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (additionally, even if aminopropanenitrile or derivative, note option (2) in the discussion of claim 15, also present as part of the stabilizing agent, the amounts can be small enough, note 1-10000 µmol at 0035, that the total amounts of stabilizer can still be in the claimed ranges). Note that only one of part (c) or (d) is required to meet the requirements of the claim.  Also note MPEP 2144.05(II)(A) as discussed for claim 26 below, as for features of part (a) and (b), where ‘208 suggests possible ranges for  the complexing agent (0047) and reducing agent (0039).
Claim 25: ‘208 provides that the nickel amount can be approx. 80 to 99 % by weight (since 1-20 wt% boron, remainder nickel) in the coating (0053). It would have been obvious to optimize from the range given, which overlaps the claimed range, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 26: ‘208 provides that the nickel amount can be approx. 80 to 99 % by weight and 1-20 wt% boron, remainder nickel in the coating (0053). It would have been obvious to optimize from the ranges given, which overlap the claimed range, giving values in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, as to the amount of tin or bismuth or selenium in the coating, since the same amount used by applicant in the solution for such an amount of 0.1 to 5 wt% in the coating can be provided (as discussed for claim 20 above), the same results of the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also note that tin, for example, can be used as an alloying metal in various amounts (0056-0058), which would further suggest to one of ordinary skill in the art to optimize the amount used to give a desired amount of alloying material for the specific coating to be provided. Note MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claims 27 and 28: the coating would be suggested to be free of lead, thallium and phosphorus since the coating solution would be suggested to not have any of these materials, as discussed for claims 18 and 19 above, and so would not be present in the coating.  
Claim 29: As to the thickness of the coating, for example, ‘208 indicates the coating thickness can be up to 100 microns or higher (0063), and higher than 100 microns would be greater than 2 microns as desired by part (a) of the claim.  Furthermore, it also would have been obvious to optimize from the range given, which overlaps the claimed range, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Only the claimed thickness as discussed above is required to meet the requirements of the claim.
Claim 30: ‘208 provides that the reducing agent can be a borohydride (0039).
Claim 32: ‘208 provides that the coating solution temperature during deposition can be 85-90 degrees C, in the claimed range (0062).  The temperature can also be 20-100 degrees C, overlapping the claimed range (0062).  It would have been obvious to optimize from the range given, which overlaps the claimed range, giving a value in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 17, 21-24, 31 and 33-34 and alternatively claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘208 as applied to claims 15, 16, 18-20, 25-30 and 32 above, and further in view of Chandran et al (US 2007/0006741).
Claim 16: Alternatively as to the use of a steel substrate, as discussed for claim 15 above, ‘208 provides a nickel boron coating solution, and this  can be used for plating metallic surfaces (0073).  Chandran describes electroless nickel boron coating solutions that contain nickel ions, complexing agent, stabilizer and reducing agent (borohydride) (0032-0033), and that such solutions can be used to desirably plate a steel (stainless steel substrate) such as conveyor belts (0021-0024, 0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘208 to plate a stainless steel conveyor belt substrate as suggested by Chandran with an expectation of providing a predictably acceptable coated 
Claim 17: As to the plating rate, as discussed for claim 15 above, ‘208 provides a nickel boron coating solution, and this  can be used for plating metallic surfaces (0073) and the reducing agent can be borohydride (0039) and that conditions can be controlled to give a reasonable plating rate (0048).  Chandran describes electroless nickel boron coating solutions that contain nickel ions, complexing agent, stabilizer and reducing agent (borohydride) (0032-0033), and that such solutions can be used to desirably plate a steel (stainless steel substrate) (metallic surface) such as conveyor belts (0021-0024, 0040) and that the plating rate can range from 0.1 to 1.5 mil/hour (2.54 to 38.1 microns/hour) or suitably 1.0 mil/hour (25.4 microns/hour) (0042).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘208 to provide a deposition rate of 25.4 microns/hour, for example, as suggested by Chandran with an expectation of providing a predictably acceptable plating rate, since ‘208 teaches an electroless nickel boron coating solution that contain nickel ions, complexing agent, stabilizer and reducing agent that can be borohydride that can be used for coating metallic substrates and controlled to give a reasonable plating rate, and Chandran teaches that a suitable plating rate for such solutions by electroless plating would be 25.4 microns/hour, in the claimed range.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, as to the temperature of claim 23, such optimization of temperature is also understood to give a temperature above the crystallization temperature, because Chandran indicates providing desirable formation of crystalline clusters as discussed above and the temperature overlaps that desired for claim 24.
Claim 31: As to the use of a complexing agent of ethylene diamine, as discussed for claim 15 above, ‘208 provides a nickel boron coating solution, and this  can be used for plating metallic surfaces (0073) and the reducing agent can be borohydride (0039) and the complexing agent can be an alkyl amine (0043).  Chandran describes electroless nickel boron coating solutions that contain nickel ions, complexing agent, stabilizer and reducing agent (borohydride) (0032-0033), and that such solutions can be used to desirably plate a steel (stainless steel substrate) (metallic surface) such as conveyor belts (0021-0024, 0040) and that a suitable complexing agent can include ethylenediamine (0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘208 to provide using a complexing agent of ethylene diamine, as suggested by Chandran with an expectation of providing a predictably acceptable coating solution, since ‘208 teaches an electroless nickel boron coating solution that contain nickel ions, complexing agent, stabilizer and reducing agent that can be borohydride for coating metallic substrates, and Chandran teaches that when providing such solutions an acceptable complexing agent to use would be ethylene diamine.

Claim 34: the additional features of claim 34 are provided as discussed for claim 20 above.

The Examiner notes additionally Picalek et al (US 2017/0335462) also notes a nickel-boron coating solution can be provided with a source of nickel ions, a reducing agent comprising a source of boron ions, a complexing agent, and a stabilizer agent, which can be gallium or indium, and also can have Si, Bi or Sn stabilizer and can have a pH of 2-12 (note 0019-0023, 0013-0014, 0049).  The Examiner notes additionally, Choi et al (US 7087104) also discusses providing incomplete electroless plating solutions and then adding reducing agent to complete the solution to stop undesirable complex formation reactions (note column 2, lines 25-60, for example).

Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered. 
As to the 35 USC 103 rejection using EP ‘208, as to the now use of “consisting essentially of” with regard to the use of a stabilizer agent, note the discussion in the rejection of claim 15 above as to why ‘208 would meet the new requirements of the claims as to “consisting essentially of”.
It is further argued that as previously explained (and incorporating the previous arguments), that ‘208 discloses four types of plating baths but has no specific examples on how to obtain a nickel-boron coating using stabilizer agent from the claimed list of agents, and there are no details of conditions such as temperature, pH or stabilizer 
The Examiner has reviewed these arguments, however, the above rejections are maintained. As previously discussed in the last Office Action, at 0039 of ‘208 it is indicated that “The aqueous electroless nickel plating bath according to the invention further comprises at least one reducing agent” and lists possible “preferably” reducing agents that include aminoboranes and borohydrides along with hypophosphite compounds.  The hypophosphite salt or hypophosphorous acid are listed as even “more preferably” used, but this in no way means that only such materials would be taught to be used. Note MPEP 2123, for example, noting “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  As well, ‘208 even discusses how Ni-B deposit can be provided with borane based reducing agents (0040) and even use of a borane based reducing agent giving Ni-B alloys with a taught amount of boron and how amount of boron would be based on conditions of the bath (0053).  Therefore, one of ordinary skill in the art would not see ‘208 as limited to Ni-P/hypophosphorous acid/hypophosphite teaching or suggestions, and even if there are four optional types of baths, at least one of the options would be for forming a Ni-B deposit, and therefore, a suggestion is provided as to making that king of deposit.  A reference does not have to teach only one type of bath/coating to be relevant. As to ‘208 not indicating how to proceed with the use of borane based reducing compounds, such prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976),  and as well, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to extrapolating from Ni-P to Ni-B, in ‘208, it is indicated that various ranges would apply to both baths from the general teaching of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”  The teaching of optional use would still be a teaching of a use that would be a taught use by ‘208.  While applicant provides that using the listed the stabilizer agent material 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718